Opinion by
Cline, J.
It was stipulated that certain items of the merchandise consist of cheese similar in all material respects to the Romano, Pecorino Romano, Sardo, or Provolone cheese the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706). In accordance therewith it was held that an allowance of 2% percent should have been made in the weight of the cheese by the collector in computing the duty thereon to compensate for the weight of the inedible coverings on the outside of the cheese. The protests were sustained to this extent.